DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,21,22 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2015/0348783 A1 to Fukuda, “Fukuda”.
Regarding claim 1, Fukuda discloses a semiconductor device comprising: 
an SiC semiconductor layer (1 and 2) which has a first main surface (upwards) on one side and a second main surface (downwards connecting to electrode 9) on the other side; 
a semiconductor element (comprising 2, 5, 6, 7, 8) which is formed in the first main surface; 

an electrode (9, ¶ [0044]) which is formed on the second main surface and connected to the raised portion group.

    PNG
    media_image1.png
    426
    667
    media_image1.png
    Greyscale


Regarding claim 21, Fukuda discloses the semiconductor device according to claim 1, and Fuduka further discloses wherein the semiconductor element includes a Schottky barrier diode (Schottky diode, ¶ [0067]).

Regarding claim 22, Fukuda discloses the semiconductor device according to claim 1, and Fuduka further discloses wherein the semiconductor element includes a field effect transistor (MOSFET or IGBT, ¶ [0067]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0348783 A1 to Fukuda, “Fukuda”.
Although Fukuda discloses the semiconductor device according to claim 1, Fukuda fails to clearly anticipate wherein the raised portion group is formed in a range of not less than 10 microns and not more than 200 microns in terms of a direction orthogonal to the first direction on the second main surface, wherein the range is not less than 50 microns and not more than 150 microns, wherein the range is not less than 80 microns and not more than 120 microns.
However, Fukuda teaches wherein the cross section of the laser beam which determines the range of the raised/textured portions is 50 microns (¶ [0059]) and up to the whole second main surface of the substrate.
Fukuda with the raised/textured surface having a range within the claimed ranges as suggested by Fukuda in order to tune the electrode area or overall dimensions of the device since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the raised/textured range determines the area of the electrode and/or area of the overall device making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.
Examiner’s Note: the raised portions being formed within a range does not exclude areas outside of the range of also including the raised portions under the doctrine of broadest reasonable interpretation (BRI, MPEP 2111).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0348783 A1 to Fukuda, “Fukuda”, in view of U.S. Patent Application Publication Number 2012/0223335 A1 to Tsuchiya, “Tsuchiya”.
Regarding claim 2, although Fukuda discloses the semiconductor device according to claim 1, Fukuda fails to clearly teach wherein the raised portion group has a second portion in which some of the raised portions among the plurality of raised portion are formed separate from the first portion in the first direction view and also overlap each other in the first direction view.
Tsuchiya teaches (e.g. FIG. 1B) wherein a raised portion group (e.g. one of group 10) has a second portion (i.e. another of group 10) in which some of the raised portions among the plurality of 

    PNG
    media_image2.png
    692
    559
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Fukuda with separated yet overlapping raised groups as exemplified by Tsuchiya in order to desirably also add identifying markers to the SiC substrate thereby enhancing the functionality (by adding the function of wafer or device identification, Tsuchiya ¶ [0010]-[0013]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0348783 A1 to Fukuda, “Fukuda”, in view of U.S. Patent Application Publication Number 2014/0232004 A1 to Yoshiura et al., “Yoshiura”.
Regarding claim 2, although Fukuda discloses the semiconductor device according to claim 1, Fukuda fails to clearly teach wherein the raised portion group has a second portion in which some of the raised portions among the plurality of raised portion are formed separate from the first portion in the first direction view and also overlap each other in the first direction view.
Yoshiura teaches (e.g. FIG. 1) wherein a raised portion group has a second portion in which some of the raised portions among the plurality of raised portions are formed separated (see Examiner-annotated figure below) from the first portion in the first direction view and also overlap each other in the first direction view.

    PNG
    media_image3.png
    404
    579
    media_image3.png
    Greyscale

	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Fukuda with the raised portions on the Yoshiura in order to desirably prevent peeling and/or enhance the bonding strength between the back electrode and the substrate (Yoshiura ¶ [0029],[0030]).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0348783 A1 to Fukuda, “Fukuda”, in view of U.S. Patent Application Publication Number 2015/0076518 A1 to Tanigawa et al., “Tanigawa”.
Regarding claim 3, although Fukuda discloses the semiconductor device according to claim 1, Fukuda fails to clearly teach wherein the raised portion groups are formed in plurality at intervals along a second direction which is one of the plane directions of the first main surface and which intersects the first direction.
Tanigawa teaches wherein raised portion groups (i.e. ridges and valleys formed by laser texturing) are formed along a plurality of intervals along a second direction (see Examiner-annotated figure below) which is one of the plane directions of the first main surface and which intersects with the first direction.

    PNG
    media_image4.png
    701
    755
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Fukuda with the raised groups or textured surface having the surface layout as taught by Tanigawa in order to form a good ohmic contact with reduced Schottky resistance (Tanigawa Abstract).

Fukuda in view of Tanigawa yields the semiconductor device according to claim 3, and Tanigawa further teaches wherein a distance between the plurality of raised portion groups that are mutually adjacent is not more than 100 microns (700 nm or 0.7 micron, ¶ [0058]).

Regarding claim 5, Fukuda in view of Tanigawa yields the semiconductor device according to claim 4, and Tanigawa further teaches wherein the distance is not more than 50 microns (700 nm or 0.7 micron, ¶ [0058]).

Regarding claim 6, Fukuda in view of Tanigawa yields the semiconductor device according to claim 4, and Tanigawa further teaches wherein the distance is not more than 20 microns (700 nm or 0.7 micron, ¶ [0058]).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0348783 A1 to Fukuda, “Fukuda”, in view of U.S. Patent Application Publication Number 2016/0254357 A1 to Aketa, “Aketa `357”.
Regarding claim 10, Fukuda anticipates the semiconductor device according to claim 1, and Fukuda further teaches wherein the SiC semiconductor layer includes 4H-SiC (¶ [0057]).
Fukuda fails to clearly teach wherein the first direction is a [11-20] direction of the 4H-SiC.
Aketa `357 teaches a 4H-SiC substrate with a first direction of [11-20] (FIG. 4, i.e. the “a-face” direction is a direction along the planar face of the off-angle SiC substrate). 
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Fukuda with the off-angle 4H-SiC substrate of Aketa `357 in order to select a substrate having improvement in controllability in epitaxial growth Aketa `357 ¶ [0007]) and/or a device with more effective improvement in breakdown voltage (Aketa `357 ¶ [0010]).

Regarding claim 11, Fukuda anticipates the semiconductor device according to claim 1, and Fukuda further teaches wherein the SiC semiconductor layer includes 4H-SiC (¶ [0057]).
Fukuda fails to clearly teach wherein the first direction is a [1-100] direction of the 4H-SiC.
Aketa `357 teaches a 4H-SiC substrate with a first direction of [1-100] (FIG. 5, i.e. the “m-face” direction is a direction along the planar face of the off-angle SiC substrate). 
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Fukuda with the off-angle 4H-SiC substrate of Aketa `357 in order to select a substrate having improvement in controllability in epitaxial growth (Aketa `357 ¶ [0007]) and/or a device with more effective improvement in breakdown voltage (Aketa `357 ¶ [0010]).

Regarding claim 12, Fukuda in view of Aketa `357 yields the semiconductor device according to claim 10 , and Aketa `357 further teaches wherein the SiC semiconductor layer has an off angle inclined at an angle of not more than 10 degrees from a (0001) plane of the 4H-SiC to an [11-20] direction (¶ [0006]).

Regarding claim 13, Fukuda in view of Aketa `357 yields the semiconductor device according to Claim 12, and Aketa `357 further teaches wherein the off angle is not less than 0° and not more than 4° (¶ [0006],[0105],[0106],[0108]).

Fukuda in view of Aketa `357 yields the semiconductor device according to claim 12, and Aketa `357 further teaches wherein the off angle is greater than 0° and less than 4° (¶ [0006],[0105],[0106],[0108]).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0348783 A1 to Fukuda, “Fukuda”, in view of U.S. Patent Application Publication Number 2014/0225126 A1 to Aketa et al., “Aketa `126”.
Regarding claim 15, although Fukuda discloses the semiconductor device according to claim 1, Fukuda fails to clearly teach wherein the electrode (9) includes at least one type of Ti, Ni, Au, and Ag.
Aketa `126 teaches (e.g. FIG. 3) wherein an electrode (38) includes Ti or Ni (in silicide form, ¶ [0134]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Fukuda with backside trenches and Ti or Ni as an electrode material as taught by Aketa `126 in order to form a SiC-IGBT with an improved ohmic collector contact (Aketa `126 contact 27, ¶ [0134], Fukuda ¶ [0008],[0030]), and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
	
Regarding claim 16, although Fukuda discloses the semiconductor device according to claim 1, Fukuda fails to clearly teach wherein the electrode (9) includes a Ti layer in contact with the raised portion group.
Aketa `126 teaches (e.g. FIG. 3) wherein an electrode (38) includes Ti (in silicide form, ¶ [0134]) covering the entire bottom surface.
Fukuda with backside trenches and Ti as an electrode material as taught by Aketa `126 in order to form a SiC-IGBT with an improved ohmic collector contact (Aketa `126 contact 27, ¶ [0134], Fukuda ¶ [0008],[0030]), and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Regarding claim 17, although Fukuda discloses the semiconductor device according to claim 1, Fukuda fails to clearly teach wherein the electrode includes an Ni layer in contact with the raised portion group.
Aketa `126 teaches (e.g. FIG. 3) wherein an electrode (38) includes Ni (in silicide form, ¶ [0134]) covering the entire bottom surface.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Fukuda with backside trenches and Ni as an electrode material as taught by Aketa `126 in order to form a SiC-IGBT with an improved ohmic collector contact (Aketa `126 contact 27, ¶ [0134], Fukuda ¶ [0008],[0030]), and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.


Fukuda discloses the semiconductor device according to claim 1, Fukuda fails to clearly teach a groove formed in the second main surface of the SiC semiconductor layer.
Aketa `126 teaches (e.g. FIG. 3) a groove (36, ¶ [0131]) in a second main surface of a SiC semiconductor layer (33, ¶ [0129]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Fukuda with backside trenches as taught by Aketa `126 in order to form a SiC-IGBT with an improved ohmic collector contact (Aketa `126 contact 27, ¶ [0134], Fukuda ¶ [0008],[0030]).

Regarding claim 19, although Fukuda in view of Aketa `126 yields the semiconductor device according to Claim 18, Fukuda and Aketa `126 fail to individually anticipate wherein the groove includes a portion which intersects the raised portion group.
However, Aketa `126 teaches wherein the grooves (36) are formed along the entire bottom surface (as pictured) and Fukuda teaches wherein the raised portions extend along the entire bottom surface (as pictured).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Fukuda with backside trenches intersecting the raised portion groups as suggested by Aketa `126 and Fukuda in the process of forming both covering the entire surface in order to form a SiC-IGBT with an improved ohmic collector contact (Aketa `126 contact 27, ¶ [0134], Fukuda ¶ [0008],[0030]).



Fukuda in view of Aketa `126 yields the semiconductor device according to Claim 18, Fukuda and Aketa `126 fail to individually anticipate wherein the raised portion group includes a portion in which some of the raised portions among the plurality of raised portions are formed at intervals along the groove in a plan view as viewed in a normal direction of the second main surface.
However, Aketa `126 teaches wherein the grooves (36) are formed along the entire bottom surface in a grid (i.e. intervals, ¶ [0131]) and Fukuda teaches wherein the raised portions extend along the entire bottom surface (as pictured).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Fukuda with backside trenches intersecting the raised portion groups as suggested by Aketa `126 and Fukuda in the process of forming both covering the entire surface in order to form a SiC-IGBT with an improved ohmic collector contact (Aketa `126 contact 27, ¶ [0134], Fukuda ¶ [0008],[0030]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Eric A. Ward/Primary Examiner, Art Unit 2891